     Case: 1:19-cv-00586 Document #: 33 Filed: 10/14/20 Page 1 of 13 PageID #:431




                           ,



                  v.                                                     19   00586


                       .

                                .



                                                                                      ,

                           ,



                                             § 1981 (“Section 1981”).

                           the plaintiff’s                                                              ,

                                    .

            Court grants the defendant’s motion                                   .



                                                            (the “Fund”)

                                                                        .

(“     ”)     ,                18. Ten trustees oversee the Health and Welfare Plan (the “Plan”), half of



Plumbers’ Union, Local 130, U.A.                                                                (“SPD”)

                                18 2.          Fund’s

                                                                        .
    Case: 1:19-cv-00586 Document #: 33 Filed: 10/14/20 Page 2 of 13 PageID #:432




       8.                                                                  ,

130,                                  . Am.         1            .

            In 2001,

                ,

                             9.

                                                                                            .            11.

n                            ,

                                                             .       14.

                                                                                                         15.

                                                    ,

                                     r “medically necessary covered services performed by in

providers.”            16.                                                                           .

                                                                                                         no

                                 .

            Piccioli attributes his denial of coverage to a change in the Fund’s administration, as Joseph




       .1




            1
          The amended complaint asserts that the Fund’s alleged discrimination was based on Dr.
Joshi’s race and national origin. Am.             5

                             Pl.’s Resp.                                                     , 449
F.3d 751, 756 (7th Cir. 2006), as amended on denial of reh'g (May 25, 2006) (“Section 1981 applies
to allegations of discrimination based on race but not national origin.”).
                                         Joshi’s “race” as Indian.


                                                        2
    Case: 1:19-cv-00586 Document #: 33 Filed: 10/14/20 Page 3 of 13 PageID #:433




                                               on             18,

                                                                                                         ,

                                        laintiff’s claim.



                                                                                                 .




Am.                         ,              .

                                                                            .



       The Fund seeks to dismiss Piccioli’s                             . Its

of the plaintiff’s “claims” are preempted by ERISA.

distinguish between Piccioli’s claim and the theories of liability that are asserted in support of that

           “claim is the aggregat

                                                                                                         ”

                                                                                                     .



Piccioli’s claim is straightforward: he alleges that the Fund denied K




(“ICFA”)




                                                    3
    Case: 1:19-cv-00586 Document #: 33 Filed: 10/14/20 Page 4 of 13 PageID #:434




Fund intentionally based its decision not to cover Mr. Piccioli’s K



                                                                                        ,

                                                                                                    .

                                                            : “(1) if an individual, at some point in

time, could have brought his claim under ERISA’s expansive civil enforcement mechanism”

“(2) where there is no other independent legal duty that is implicated by a defendant’s actions.”




                                                                                    .            67,

                2.                                                 entitled “to recover benefits due



his rights to future benefits under the terms of the plan.” 29 U.S.C.A. §                           .




                     Piccioli’s state law

            n                               rts                 , Piccioli invokes the Fund’s duties



distress.                                             .

      . Specifically, the Plan delineates that the Fund must provide a participant with the “specific

reason(s) for the denial” of a claim, refer to the Plan’s provision on which the denial is based,




                                                  4
    Case: 1:19-cv-00586 Document #: 33 Filed: 10/14/20 Page 5 of 13 PageID #:435




                  the Fund’s preemption arguments as to Piccioli’s state law theories              ,

                                                                      —

v                          by denying his claim for benefits based on his doctor’s race

      .                                                                            ERISA does not

                            “                                              .”

                                                 .

729, 734 (E.D. Mich. 2014) (“As interpreted by the Supreme Court, ERISA does not preempt . . .

other federal laws.”)

(ERISA “does not supersede or invalidate federal law.”).

the Fund relies for its argument that Piccioli’s claim based on




                                               1981.      ,       ,         . Household Int’l, Inc.,




                                                                                              ourts




                                                     5
   Case: 1:19-cv-00586 Document #: 33 Filed: 10/14/20 Page 6 of 13 PageID #:436




                    , 130              1235 36                        .




                                                             2.

appealing the Fund’s benefit decision, which a participant must do “within 180 calendar days

                                               ” d.       the Fund denies a participant’s appeal,



                                                                                                    .

                             13            8

                                                             .



       Contrary to the Fund’s

                                                                  .




                                          holding “                                             ” of



2d 1068, 1080 (N.D. Ill. 2013) (“Unlike Title VII claims, § 1981 and § 1983 claims do not require

                                                                 ringing a suit in federal court.”).2




       2

                                                                                     .


                                                 6
   Case: 1:19-cv-00586 Document #: 33 Filed: 10/14/20 Page 7 of 13 PageID #:437




             Piccioli’s Section 1981 claim is

appeal of the Fund’s denial of coverage for his Ketamine treatments.

                 ’s arg      that, exhaustion or no, Piccioli’s claim is time

                                                                                   1981




       Porter v. Pipefitters Ass’n Local Union 597, U.A.

                                          .,                                                ., 752



governed by § 1658’s four

                                                                                                ’l

 hd

is only appropriate “when the factual allegations in the complaint unambiguously establish all the

              e defense.”

       The Fund’s conduct concerned pre

with Piccioli’s ability to make and form a contract for Ketamine treatments. The two




                                                7
    Case: 1:19-cv-00586 Document #: 33 Filed: 10/14/20 Page 8 of 13 PageID #:438




                        —

    .’s R               11          4.

                                            lawsuit “well within the 2 year statute of limitations”

because “Defendant’s last act was in July 2018.” Pl.’s                               3



       nd’s October and December 2016 denial of Piccioli’s spinal treatments; it includes no



2016. Piccioli does not offer any further information about the Fund’s “last act” or the conduct it

concerned. Based on the timeline presented in the pleadings, Piccioli’s claim appears to be time
       3


        This brings us to the Fund’s argument that the amended complaint fails to adequately plead

                                  1981. “

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

                   , 556 U.S. 662, 678 (2009) (quoting

                                             f the plaintiff pleads facts that permit the court “to draw

                                                                                     ”



                the plaintiff’s



“


        3

            ,       ,
                                         for cause of the Fund’s discontinuance of his Ketamine




                                                   8
    Case: 1:19-cv-00586 Document #: 33 Filed: 10/14/20 Page 9 of 13 PageID #:439




         .”                               756.                   that Piccioli’s Section 1981 claim

                                                                              ,

                                                                                          .

Support of                  11               .’                           .



       The Fund’s standing argument can be dispatched quickly.                                       1

              : “All persons . . . shall have the same right in every State and Territory to make and

enforce contracts . . . as is enjoyed by white citizens.” 42 U.S.C.A. §

                                                                        ourts



               .                                                       , 235

                   § 1981

                                                       312

              § 1981

                                 ,                959 60

                                                        §    . The Fund’s standing argument has no




                                                                    Twombly,                  570,

                        ,

                                                                       Twombly




                                                   9
   Case: 1:19-cv-00586 Document #: 33 Filed: 10/14/20 Page 10 of 13 PageID #:440




                                                 .4

                                       6), a plaintiff “need only aver that the employer instituted a



characteristic].”                                                                                   ,

   .,

case, “a plaintiff need plead only the type of discrimination, when it occurred, and by whom”);

                                                 5 (7th Cir. 2008) (“In these



and prepare a defense.”).



                                                                                                Am.

                1

                                               doctors’ race                 no




t is unclear whether the “same treatment” Piccioli refers to is the Ketamine infusion or the spinal



                                                                                  Twombly           .

   ,        ,                                                                          –

2013) (“


        4

                                   ,     ,
                                                                          4490, 2020
*4 (N.D. Ill. Aug. 6, 2020);                                          ,
                        June 27,                          n    5.


                                                  10
   Case: 1:19-cv-00586 Document #: 33 Filed: 10/14/20 Page 11 of 13 PageID #:441




discrimination”).

       Viewed in isolation, then, Piccioli’s allegations that

                                      , “it ap

by white doctors”



  nd’s “conduct interfered with Plaintiff’s right to make and enforce contacts [sic]” not just with

Dr. Joshi but also “with Blue Cross Blue Shield Insu

‘Ketamine Infusions’ and spinal injections.                           well . . . .” Am.             23,

                           . ¶ 25 (Fund’s action “culminated into substantial barriers to plaintiff’s

ability to enter into contracts with medical providers”—

(Fund “prevented Plaintiff from forging new contracts with medical providers through referrals”).

In asserting that the Fund’s action prevented him from making contracts with                        “as

                    ” Mr. Piccioli effectively torpedoes his claim that the Fund’s action was based

on Dr. Joshi’s race.

         h                                                                                Mr. Piccioli’s

                       due to Dr. Joshi’s race




       Comcast Corp. v. Nat’l Ass’n                                         , 140                 1019

       (“

                                                 .”)    at 1014 (“




                                                       11
   Case: 1:19-cv-00586 Document #: 33 Filed: 10/14/20 Page 12 of 13 PageID #:442




           .”).5

                                                    in a defendant’s decision.



      (ADEA case also involving “but for” causation requirement).         h

the Fund’s action prevented him from contracting with other providers “as well as Dr. Joshi,” Mr.



                                                             6




                                                                                       o the Fund’s

                                     .



discrimination based on Dr. Joshi’s race.

                                              * * * * *

                             reasons, the Court grants the Fund’s motion to dismiss




       5
           Significantly, the Court rejected the proposition that Title VII’s “motivating factor”


                         n    4.
       6
           Piccioli’s claim that the Fund impaired his right to contract because of discrimination

                   cts with any medical provider for Ketamine infusions, regardless of the provider’s



                                                  12
Case: 1:19-cv-00586 Document #: 33 Filed: 10/14/20 Page 13 of 13 PageID #:443




  d          , 2020




                                     13
